Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 1 of 28     FILED
                                                          2020 Jun-01 PM 06:41
                                                          U.S. DISTRICT COURT
                                                              N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 JERONICA L. MENEFEE,               )
                                    )
       Plaintiff,                   )
                                    )     CIVIL ACTION No.:
 v.                                 )     2:18-cv-01208-CLM
                                    )
 ACTION RESOURCES, LLC.,            )
                                    )
       Defendant.                   )
                                    )

                      DEFENDANT’S REPLY
             TO PLAINTIFF’S RESPONSE IN OPPOSITION
        TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




                                    Lisa Karen Atkins
                                    M. Tae Phillips
                                    Ogletree, Deakins, Nash,
                                     Smoak & Stewart, PC
                                    420 North 20th Street, Suite 1900
                                    Birmingham, AL 35203
                                    (205) 328-1900 Telephone
                                    lisa.atkins@ogletreedeakins.com
                                    tae.phillips@ogletreedeakins.com

                                    Attorneys for Defendant,
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 2 of 28




                                                    TABLE OF CONTENTS


 DEFENDANT’S SUPPLEMENTAL UNDISPUTED OF FACTS ........................................

 ARGUMENT ...........................................................................................................................

    I.      Menefee did not disclose a disability of chronic migraines to Action Resources ........

    II.         Plaintiff did not request a disability accommodation. ...............................................

          A.        A party cannot create a material issue of fact by contradicting previous sworn

          testimony. .........................................................................................................................

          B. Temporary work restrictions are not a disability under the ADA. ............................

          C.       Emailing contradictory doctor’s notes to an employer does not constitute a reque

          a disability-based accommodation. ..................................................................................

    III.        Plaintiff has failed to rebut, based on firsthand knowledge, Action’s proof of undue

    hardship. ...............................................................................................................................

    IV.         Menefee fails to establish race discrimination under 42 U.S.C. § 1981. ..................

    IV.         Action invited Plaintiff to return to work, and Plaintiff declined. ............................

 CONCLUSION ........................................................................................................................
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 3 of 28




        DEFENDANT’S SUPPLEMENTAL UNDISPUTED OF FACTS

       1.     Chronic migraine is defined as having at least 15 headache da

 month, with at least 8 days of having headaches with migraine features, for

 than 3 months. Doc. 38-1, p. 26.

       2.     Ms. Menefee only mentioned having a migraine headache one

 This was on August 22, 2017, when she asked to leave work 1.5 hours early, st

 that noise caused by construction in the office and people trying to talk over i

 giving her a migraine. Doc. 38-1, p. 31¶ 4.

       3.     Before she was hired by Action, during her interview, Ms. Men

 herself mentioned the gap in her employment history, volunteered that she had

 an illness. When asked if the illness had resolved, Ms. Menefee said it had. Sh

 not mention headaches, a disability, or any medical condition. Doc. 38-1, p.32

       4.     Action was aware that Ms. Menefee had a runny nose during the sp

 of 2017, but attributed it to allergies. Doc. 38-1, p. 32 ¶8.

       5.     Shortly before her surgery, Ms. Menefee told Brandy Cupp she h

 CSF leak, which was fluid leaking from her nose. She said "they" did not know

 caused it. Ms. Menefee never said there was a connection between the leak

 migraines or that she was experiencing migraines. She only said she had
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 4 of 28



 of common knowledge that she had migraines, this was not the case. Brandy C

 is the only person she told she had a migraine, and this happened the one day

 she asked to leave work early while the work area was undergoing workp

 construction, and the noise was giving her a headache. Doc. 38-1, p. 32 ¶ 10.

       7.    Other than one occasion when she left work early, Action has no re

 of Menefee leaving work because of a headache. Doc. 38-1, p. 33 ¶ 12.

       8.    Brandy Cupp does not ask employees personal questions about

 lives, but information is volunteered. Ms. Menefee did talk to Ms. Cupp abou

 past history of unemployment, but she did not attribute her unemployme

 migraines or say it was caused by migraines. Ms. Menefee did not state to Cupp

 she was currently having migraines. Doc. 38-1, p. 33 ¶ 13.

       9.    Other than the one time Ms. Menefee asked to leave work earl

 August 22, 2017, the only past migraines that may have been discussed was w

 Ms. Menefee was about to go out for surgery. She did not say she was curr

 having migraines at that time. Doc. 38-1, p. 33 ¶14.

       10.   During the Thanksgiving and Christmas holiday seasons, mid to

 November and in December, an employee in Ms. Menefee’s position cannot

 4-6 hours per day. Long days and demanding schedules are required durin
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 5 of 28



 has no knowledge of the requires hours, demanding schedule and work durin

 holiday season. Doc. 38-1, p. 33 ¶ 15.

       12.    All Settlement Department team members are required to use a

 indicating whether they were on break, so if team members are on their cell ph

 they were using their personal time. The sign applied to everybody while Men

 was working for Action, and it continues to apply to all employees in the Settle

 Department. Doc. 38-1, p. 34 ¶ 16.

       13.    The Billing Department used them as well. Doc. 38-1, p. 34 ¶ 17

       14.    When Ms. Menefee was released to return to work on Novembe

 2017, she had been released by her doctor, had recovered from surgery, and ha

 restrictions. Menefee texted Brandy Cupp to state she had headaches and b

 vision while she was recuperating from her surgery, but Cupp’s understanding

 that by November 20, 2017, she was healthy and had been released to return to

 without restrictions. Doc. 38-1, p. 34 ¶ 19.

       15.    Action has no record or knowledge of any communication

 Menefee requesting a disability accommodation. Doc. 38-1, p. 34 ¶ 20.

       16.    Menefee was not given permission to be absent from work

 November 20, 2017. She did not ask for permission to be absent, for an extensi
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 6 of 28



       17.    Steve Royce and Brandy Cupp testified under oath that they would

 taken her Menefee back if she had reapplied in thirty days, with the same pos

 pay, title, and benefits. Doc. 25-20, 176:5; 189: 15-22; Doc. 25-16, 73:5-7; 13-


                                    ARGUMENT

 I.    Menefee did not disclose a disability of chronic migraines to Action.

       Under Action’s disability accommodation policy, it is the emplo

 responsibility to notify the company of any disability for which the empl

 requires accommodation by notifying Human Resources. Doc. 25-15, p

 Menefee did not disclose any information about migraines to Steve Royce

 decisionmaker who administratively terminated her for failure to return to w

 Doc. 25-20, 174:20-23. As Royce testified:

       Q. Did she say anything to you about having migraines?
       A. No, ma'am.

 Id. Royce also testified that there was nothing in her return to work certific

 indicating that she had migraines (Doc. 25-20, 181:7-10), that she did not tell h

 anyone else at Action that she had a disability (Doc. 25-26, p. 7, ¶ 22) and her s

 term disability statement also said nothing about migraines:

       Q. Under 16(a), how does Ms. Menefee describe her sickness?
       A. CSF Leak
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 7 of 28



       Q. Is there anything indicating that the procedure that she was going to
       undergo was related to migraines?
       A. No, ma'am.

 Id., 184:16-185:5.   Human Resources employee Kara Kyle also testified

 Menefee said nothing to her about migraines:

       Q. Did she ever say anything to you about having
       migraines?
       A. I do not recall anything about migraines.
       Q. Did she ever say anything to you about having a
       disability?
       A. No.
       Q. Did she ever come to you and ask for a workplace
       disability accommodation.
       A. No.

 Doc. 25-18, 83:16-84:2. At her deposition, testifying under oath (unlike

 declaration), Menefee herself was unable to identify any notice that she prov

 concerning migraines. In her deposition (Doc. 25-1), she testified:

       Q. Having gone through all the emails, this is the only mention I can fin
       a migraine. Do you recall any other messages that you sent to Brandy Cu
       about a migraine?
       A. I don't recall.
       Q. Do you recall any messages you sent to anyone who worked at Actio
       about a migraine?
       A. I don't recall.
       Q. Did you ever contact HR about having a migraine?
       A. I don't recall.
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 8 of 28



 Id., 189:22-190:14. She further testified:

       Q. Did you contact the human resource department with any request for
       accommodation while you were working for Action?
       A. I don't recall ever doing so.

 Id., 42:1-4.

       Menefee repeatedly answered, “I don’t recall” when asked whether

 contacted, notified or sent messages to anyone at Action saying that she was ha

 chronic migraines. Plaintiff cannot carry her burden of establishing that she prov

 notice of a disability to her employer by stating under oath that she does not r

 providing notice. The nonmoving party must come up with evidence that negate

 version of events alleged by the moving party—an acknowledgment that the e

 may have occurred, but if the witness cannot remember, falls short. Wayne Ca

 v. AT&T, Inc., No. 2:18-cv-1639-ACA, 2019 WL 2268977, at * 3 (N.D. Ala.

 28, 2019) (quoting Chandler v. James, 985 F. Supp. 1094, 1100 (M.D. Ala. 19

 Menefee also answered “I don’t recall” when asked why she was denied disa

 benefits. Doc. 25- 2, 35:21-36:14. She testified:

       Q:       Have you ever applied for disability benefits?
       A:       Yes ma’am.
                *     *    *
       Q.       What was the outcome -- first of all, what was the disability?
       A.       Migraines.
                *     *    *
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 9 of 28



       Here, the moving party (Action) strongly asserts that Menefee never disc

 chronic migraines as a disability. Despite her carefully worded declaration, Men

 does not actually state that she notified anyone at Action that she was disabled d

 her employment or at the time of her separation. See generally, Doc. 31-2. Bec

 Menefee did not self-identify as disabled or tell anyone at Action that she

 experiencing chronic migraine headaches, the question is whether, anecdotally

 sprinkled enough bread crumbs to constitute notice to her employer she was disa

 due to chronic migraines. If not, Action had no notice of a disability of ch

 migraines and no obligation to accommodate it because the obligatio

 accommodate only extends to known disabilities. Batson v. Salvation Army

 F.3d 1320 (11th Cir. 2018) (the ADA requires an employer to accommoda

 employee with a known disability unless an accommodation would result in u

 hardship to the employer).

       Chronic migraines are defined as 15 or more migraine headache day

 month for a period of at least three months. Doc. 38-1, p. 26. While employe

 Action from February 2017 through October 2017, if she was a chronic mig

 sufferer, plaintiff would have experienced a minimum of 15 migraines per mont

 at least three months or 45 migraine headaches. See Id. During her eight-m
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 10 of 28



 for Action. Doc. 25-15, p. 27. On August 22, 2017, she sent the following em

 her supervisor, Brandy Cupp:




 Id. As testified to by Cupp, Menefee telling her she had a migraine was not a req

 for a disability accommodation. Doc. 25-16, 76:21-77:2. Cupp stated:

       Q. By telling you that she had a migraine, was Ms. Menefee, under that po
       requesting a disability accommodation?
       A. No

 Id. Action submits that no reasonable jury could find that this email provided n

 of a disability, especially since Menefee very specifically wrote that the mig

 was caused by construction noise. Id. Further, Royce was not aware of the e

 (Doc. 25-16, 21:20-22), and according to Cupp, this was the only email Men
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 11 of 28



       Q. So you were asked about her having migraines, plural.
       A. Yes
       Q. To your knowledge, did you ever get -- did you ever get any inform
       from her that she had anything other than this single migraine at work?
       A. No.

 Id. In addition, there is no assertion by Menefee that Steve Royce knew that sh

 work early one time because construction noise was giving her a headache.

       Menefee’s second mention of the word “migraine” occurred on October

 2017, in a text to the corporation’s controller while she was on personal leave

 her nasal surgery (Doc. 31-2, p. 29). She wrote:


       All I can do is pray for the best. It took me years to get back into the
       work force from being sick with migraines. I disliked the job before
       Action, but I’m finally with a company I enjoy.

 Doc. 31-2, p. 29. The text said nothing about the nasal surgery causing migra

 See Id. It said nothing about currently experiencing chronic migraines or b

 disabled. See Id. Plaintiff states in her declaration that she “notified” corpor

 controller John Rohwedder that she “was worried because of [her] histor

 migraines and to please not replace [her].” Doc. 31-2, p. 4, ¶ 21. The text doe

 say “I am having migraines,” “please do not replace me because of my migra

 or mention currently having migraines. See Doc. 31-2, p. 29.

       More importantly, Menefee does not assert, and there is no proof in the re
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 12 of 28



 According to Menefee’s declaration, she sent the text to Rohwedder (Doc. 31

 21). She does not allege that it was received by Royce. See generally, Doc.

 (failing to allege that Steve Royce received plaintiff’s text message to Rohwed

 Rohwedder did not work in HR (Doc. 38-1, p. 31 ¶ 3.) As such, there is no fa

 basis to conclude that Rohwedder shared the text with the Royce.

       The third and final reference to migraines is a note from a nurse at Mene

 ear nose and throat doctor’s office listing temporary restrictions from the car w
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 13 of 28




 Doc. 25-15, p. 43. This note indicated that Menefee could return to

 immediately, but required temporary light-duty. Id. (making no reference to pla

 being unable to work or needing any days off). The temporary nature o

 restrictions is underscored by the designation of an end date: December 20, 2

 Id. This was not notice of a disability.

       With respect to information that was available to Royce when he mad

 decision to terminate Menefee, this was Piece of Information #1. Piec

 Information #2 available to Royce when he made the termination decision w

 note Menefee provided from the UAB emergency room stating that she shou

 off from work on November 21 and 22, 2017. Doc. 25-15, p. 44. It read:


                        Return to Work/School Status
             11/20/17   02:07 pm     performed by Walden, Cindy
                      Entered on 11/20/17    02:07 PM

        Return To Work/School Status
        Employer/School: Action Resources
        Return to Work/School start date: 11/23/17

        Return to Work/School Comment: patient was seen in the
        UAB Highland ER on 11/20/17. Patient may return to work on
        11/23/2017.


 Doc. 25-15, p. 44. Thus, according to Piece of Information #2, Menefee could r
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 14 of 28



 (according to the ER) and 29 days (according to the ear nose and throat doctor

 no notice of a medical condition or impairment lasting longer than 29 days.

 25-15, p. 44; Doc. 25-15, p.43.

       Action notes parenthetically that in her declaration, Menefee states that

 she left the ER, she was “released on a migraine protocol.” Doc. 31-2, p. 4,

 As shown by the doctor’s note, there is no mention of migraines or a “mig

 protocol.” Doc. 25-15, p. 44. Menefee’s declaration does not assert that a mig

 protocol or the records attached to her declaration titled “Medical Visits Sum

 11/20/2017,” (Doc. 31-2, pp. 30-44) were provided to Action before her separa

 See Doc. 31-2, ¶ 23. Based on her failure to state that these records were prov

 to Action prior to her separation, there is no basis for the Court to assume that

 were or to attribute knowledge of the records’ content to Steve Royce.

       When Menefee was terminated, Action had no records or notice

 permanent disability, including chronic migraine headaches. Menefee was n

 individual with a known disability, and absent knowledge of a disability on the

 of Steve Royce, she cannot have been separated on the basis of disability, and A

 is therefore entitled to summary judgment in its favor and dismissal of this clai

 II.   Plaintiff did not request a disability accommodation.
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 15 of 28



       if an associate brings up a request for accommodation, that you
       review that and see if it's something that your company can do
       without causing unreasonable hardship on that company. So there's
       a process that the employee would have to go through, to make the
       employer aware. The employer would go through the appropriate
       steps and evaluate and make that determination.”

 Doc. 25-14, 18:9-19:7 (emphasis added). Coley testified that Human Resource

 not engage in this process with Menefee because there was no request fo

 accommodation. Doc. 25-14, 21:21-22:10. In Ms. Coley’s words, “it never

 up.” Id. When asked about notice, Coley testified, “. . . it is the responsibility fo

 associate to make the leader or the organization aware of what their need is in

 for them to be able to evaluate or even accommodate it." Doc. 25-14, 19:23-2

 She further testified that it is the responsibility of the employee to notify hu

 resources that they require an accommodation:

       Q. What would an employee have to do to make an employer aware?
       A. It would depend on what that organization has set up. But, typically
          it is to reach out to their HR department to let them know that
          they have a situation that requires an accommodation and they
          have to make them aware of what the accommodation is.
          Usually, typically, there's some forms that they have to fill out,
          either them directly or provide to their healthcare provider, which is
          in turn provided to the organization, allows them to review that data
          and make a determination moving forward.

 Doc. 25-14, 19:8-22. According to the three Action Human Resources Depart
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 16 of 28



 ¶¶ 26-27; Doc. 25-14, 21:21-22:10; Doc. 25-18, 83:16-84:2; Doc. 25-20, 17

 23.   Although the decisionmaker, Steve Royce, was aware that plaintiff

 undergoing surgery for what he understood to be sinus problems, she mad

 mention of migraines, and requested no accommodation related to the surgery

 testified to by Mr. Royce:

       Q. Is there anything indicating that the procedure that she was going to
       undergo was related to migraines?
       A. No, ma'am

       *      *      *

       To the best of your recollection, did she ask for any accommodation for
       sinus problems?
       A. No she did not ask for any accommodation for sinus problems.
       Q. Or for the CSF leak, as she identifies in this document?1
       A. No, she did not.

 [Record cite?] It is uncontroverted that Menefee was released to work on Nove

 20 with no restrictions (Doc. 38-1, p. 34 ¶ 19), and as she states, was “able to r

 to work on November 20, 2017.” Doc. 25-8, p.2. In her communications wit

 EEOC, Menefee stated that on November 20, 2017, the following occurred:

       I was able to return to work on November 20, 2017. On November 20,
       2017, I was involved in an automobile accident which required medical
       treatment at the Emergency Room. The physician gave me a return to
       work accused for Friday, November 24, 2017. I phoned management and
       sent my doctor’s excuse to Human Resources Associate (Kara Kyle) via
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 17 of 28



       termination letter via email from Human Resources Associate Kara Kyle.
       I spoke with Maria Coley, Human Resources, who told me that the
       termination letter was sent because I did not report back to work. I told
       Ms. Coley that I sent my physician’s excuse to Ms. Kyle.

 Doc. 25-8, p. 2. Menefee provided this statement to the EEOC on April 6, 2

 Notably absent is any claim that she was disabled, had chronic migraine

 requested that her employer provide a disability accommodation. In fact, Men

 denied being disabled. Doc. 25-8, p. 2. According to Michael Albert’s notes (

 25-8, p. 4), during her interview, Menefee did not say that she told anyone at A

 that she was disabled, or ask for a disability accommodation. See Id. Th

 consistent with the deposition testimony that Menefee emailed informatio

 Human Resources employee Kara Kyle on the day of her car wreck, but did no

 she was disabled or ask Kyle for a disability accommodation. Doc. 25-18, 65:1

 83:20-84:2.

       Therefore, the Court is confronted with three questions: first, wh

 Menefee can create an issue of fact on summary judgment by contesting her prev

 sworn testimony in which she had no recollection of requesting an accommoda

 second, whether temporary work restrictions constitute a disability; and t

 whether alone, the two doctor’s notes emailed to Action constituted “a reques

 accommodations in the form of continued employment, holding [her] job
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 18 of 28



 temporary relief, and a temporary reduced schedule” on the basis of a disa

 under the ADA. See Doc. 31-2, p. 6, ¶ 33.

       A.     A party cannot create a material issue of fact by contradi
              previous sworn testimony.

       As stated in Israel v. Sonic-Montgomery FLM, Inc., 231 F. Supp. 2d

 (M.D. Ala. 2002), Tippens v. Celotex Corp., 805 F.2d 949 (11th Cir.1986), and

 T. Junkins & Assoc., Inc. v. U.S. Indus., 736 F.2d 656, 658-59 (11th Cir.1984

 affidavit that contradicts prior sworn statements with no explanation cannot be

 to create an issue of material fact in summary judgment proceedings. Israel at 1

 In Van T. Junkins, the Eleventh Circuit affirmed a grant of summary judgm

 holding that a district court may properly find that a party's contradictory affi

 to be a sham. Israel, 1163-1164. The Court explained, "When a party has given

 answers to unambiguous questions which negate the existence of any genuine

 of material fact, that party cannot thereafter create such an issue with an affi

 that merely contradicts, without explanation, previously given clear testimony."

 F.2d at 657. The Tippens court then went on to narrow the Van T. Junkins ruling

 stated that "an affidavit may only be disregarded as a sham `when a party has g

 clear answers to unambiguous questions' ... and that party attempts `thereaft
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 19 of 28



 create such an issue with an affidavit.'" Israel at 1166; Tippens at 954. On Jan

 8, 2020,2 during her deposition, Menefee testified as follows:

       Q. Did you ever request any kind of a workplace accommodation from hu
       resources because of a migraine?
       A. I don't recall. 3

       *      *     *

       Q. Did you contact the human resource department with any reques
       accommodation while you were working for Action?
       A. I don't recall ever doing so. 4

 Menefee plainly stated in response to unambiguous questions that she did not r

 requesting a disability accommodation. Doc. 25-1, 42:1-4; 189:22-190:14. A

 accepted and relied upon this response, and did not conduct further discovery o

 point. Several months later, in response to Action’s motion for summary judgm

 with no explanation, Menefee very specifically states that she requ

 accommodations in the form of continued employment, holding her job open

 temporary period of leave, and a temporarily reduced work schedule. Doc. 31

 6, ¶ 33. Action submits that this is a sham and should be disregarded.

       B. Temporary work restrictions are not a disability under the ADA

       Menefee provided two treatment notes to Action after her car wreck. Doc
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 20 of 28



 15, p. 44; Doc. 25-15, p.43. Both stated that she was temporarily unable to work

 Id. A temporary inability to work is not a permanent or long-term impairmen

 does not constitute evidence of a disability. See Sutton v. Lader, 185 F.3d 1203,

 (11th Cir.1999); Johnston v. Henderson, 144 F. Supp. 2d 1341 (S.D. Fla. 2

 Richardson v. Koch Foods of Alabama, LLC, No. 2:16-CV-00828-SRW, 2019

 1434662, at *6 (M.D. Ala. Mar. 29, 2019), appeal dismissed, No. 19-11627

 2019 WL 5571182 (11th Cir. Aug. 14, 2019) (a six-week period out of

 followed by a return to full-duty without restrictions did not constitute a disabi

       Multiple cases cited by the Eleventh Circuit in Sutton underscore this p

 Huff v. UARCO, Inc., 122 F.3d 374 (7th Cir.1997) (temporary condition

 disability under the Act); Sanders v. Arneson Products, Inc. 91 F.3d 1351, 1354

 Cir.1996) (plaintiff's four-month temporary impairment was too brief to

 "disability"); Gutridge v. Clure, 153 F.3d 898, 901-02 (8th Cir.1998) (A temp

 inability to work while recuperating is not such a permanent or long-

 impairment and does not constitute evidence of a disability covered by the Act

      C.   Emailing contradictory doctor’s notes to an employer does
           constitute a request for a disability-based accommodation.

       The employee has the burden of identifying an accommodation

 demonstrating that it is reasonable. Frazier-White v. Gee, 818 F. 3d 1249, 1155-
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 21 of 28



 constituted a request for reasonable accommodation of continued leave of abs

 and limited duty, was emailing two notes on the day of the wreck reading as foll

                            Return to Work/School Status
                 11/20/17   02:07 pm     performed by Walden, Cindy
                          Entered on 11/20/17    02:07 PM

        Return To Work/School Status
        Employer/School: Action Resources
        Return to Work/School start date: 11/23/17

        Return to Work/School Comment: patient was seen in the UAB
        Highland ER on 11/20/17. Patient may return to work on 11/23/2017.


 Doc. 25-15, p. 44.
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 22 of 28



 Doc. 25-15, p.43.

       Despite exhaustive research, Action has identified no authority fo

 proposition that treatment notes constitute a request for a disability accommod

 under the Americans with Disabilities Act. One note stated that Menefee req

 two days off, while the other did not. One stated that she required light duty, w

 the other did not. One put restrictions in place for two days, while the other put

 in place for 29 days. Each said her restrictions were temporary, but their descrip

 varied broadly in timing and scope. Given that the notes’ coincided with Mene

 car wreck, and taking into account the contradictory yet temporary nature of

 restrictions, Action submits that no employer would interpret them as request

 disability-based workplace accommodation. Any employer in Action’s pos

 would have seen them as being exactly what they were: return to work n

 following a car wreck. Not a disability notification, not a request for a work

 accommodation under the ADA, just return to work notes following a car w

 Menefee notified Action that she had been in a car wreck and then emailed tw

 wreck-related notes with conflicting return to work dates and restrictions.

       Action has no record knowledge of a request by Menefee for a disa

 accommodation. Doc. 38-1, ¶ 20 She did not request an extension of her appr
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 23 of 28



 submits that absent Menefee’s presentation of evidence – a letter, e

 conversation, form, or text – from Menefee specifying a disability-b

 accommodation, Action is entitled to judgment in its favor and dismissal of

 claim. Fed. R. Civ. P. 56.

       Finally, Menefee argues that Action may have regarded her as disabled

 if she did not have a disability. Under Rule 8(a), she was required to provide n

 of her claims against Action in her lawsuit. Her lawsuit does not include a c

 based on “perceived” or “regarded as” disability. Doc. 18. Therefore, Men

 cannot pursue a claim of being perceived or regarded as disabled. Fed. R. Civ.

 III. Plaintiff has failed to rebut, based on firsthand knowledge, Action’s
 proof of undue hardship.

       Menefee argues that Action could have allowed her to work part-time d

 the Thanksgiving and Christmas holiday seasons without undue hardship. Acco

 to the Action policy (Doc. 25-15), “The standard workweek period is 40 hours.

 p. 21. The policy also states, “During busy periods, associates may be requir

 work extended hours.” Id., p. 22. In Doc. 25-26, Steve Royce describes in detail

 allowing Menefee to work light-duty/part-time would have created an u

 hardship. Id., p. 5, ¶¶ 13-14, 19, 6-7. Menefee’s response is that the holidays ar

 that busy for the Driver Settlement team. Doc. 31-2, p. 3, ¶¶ 13-14.
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 24 of 28



 1 ¶ 15.    Long days and demanding schedules are required. Doc. 38-1, ¶

 Thanksgiving weeks are “hell weeks,” and the weeks after are also hell. Doc. 2

 143:17-19. The week after Thanksgiving is critical because they have to approv

 holiday pay. Doc. 25-20, 144:1-4. During the Thanksgiving and Christmas ho

 seasons, mid-to-late November and December, an employee in Menefee's pos

 cannot work 4-6 hours per day. Doc. 38-1 ¶ 15. On summary judgment, the

 moving party cannot create a genuine issue of material fact through speculation

 conjecture. See Bryant v. U.S. Steel Corp., 428 Fed.Appx. 895, 897 (11th Cir. 2

 Menefee’s lack of personal knowledge prevents her from being able to contr

 Action’s proof that a long her to work full time would have created undue hard

       Menefee also argues that she should have been allowed to work remo

 Neither her deposition nor her declaration states that she asked to work remo

 See generally, Docs. 31-2 and 25-2 (showing that Menefee does not allege tha

 asked to work remotely). Steve Royce confirmed that Menefee never asked to

 remotely or from home. Doc. 25-26, p. 5, ¶ 15 There is no issue of fact on this p

 IV.   Menefee fails to establish race discrimination under 42 U.S.C. § 198

       Plaintiff’s Title VII race discrimination claim is due to be dismissed bec

 it was not included in her EEOC charge (Doc 25-12, p.11) or reasonably exp
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 25 of 28



 claim does not require administrative exhaustion, but it is due to be dism

 because she failed to present sufficient proof to establish that she was termin

 because of her race. As part of her race claim, she alleges that her Cauc

 supervisor, Brandy Cupp, “work remotely from a company laptop.” Doc. 31-2,

 ¶ 28. Menefee never asked to work remotely. Doc. 25-26, p. 5, ¶ 15. She state

 she felt “singled out” by a sign team members were required to display when

 break or at lunch. Doc. 31-2, p. 4, ¶ 16. She does not allege that the sign only ap

 to her, and her description of Cupp “making us [put] up a sign when we we

 break or lunch,” makes it clear that the sign applied to the whole team. See Id.

       It is uncontroverted that all settlement department employees, regardle

 race, were required to use a sign indicating whether they were on break. Doc.

 p.34 ¶ 16. This was not race discrimination.

       Plaintiff argues that she was not replaced by a black female, de

 submitting a declaration from her replacement, a black female named Jackie N

 (Doc. 31-3, pp. 1-9), who was a temp-to-perm employee. Doc. 25-20, 17

 176:21; Doc. 25-16, 81:3-5. According to her declaration, Nails worked for a

 agency, was interviewed by Brandy Cupp in November 2017, and began wor

 for Action as a Driver Settlement Coordinator in December 2017. Doc. 31-1, p
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 26 of 28



 her because she had a temp position that was scheduled to last six weeks. A

 previously stated that Nails was a temp-to-perm employee, and that if Menefee

 returned during the 30-day window, Nails would been gone back to the agency.

 25-20, 175:22-177:5; Doc. 25-16, 81:3-5. For Menefee to be able to return, N

 had be hired in a temporary position. This does not change the fact that she

 black female who replaced Menefee as Driver Settlement Coordinator. Doc. 3

 3; Doc. 25-20, 175:22-176:21; Doc. 25-16, 81:3-5.

       Menefee also states that she “discovered through litigation” that Action

 allowed “other employees” to take leave without PTO or FMLA for 12 weeks

 that at least one of these other employees is Caucasian. Doc. 31-2, p. 5, ¶ 26.

 does not allege or provide any facts establishing that she and this employee

 similarly situated. Establishing that a putative comparator is similarly situated

 third prong of a plaintiff’s prima facie case. Trask v. Sec., Department of Vete

 Affairs, 822 F.3d 1179, 1192 (11th Cir. 2016). A plaintiff and the employee iden

 as a comparator must be similarly situated in all relevant respects. Wilson v

 Aerospace, Inc., 376 F.3d 1079, 1091 (11th Cir. 2004). The comparator mu

 "nearly identical" to the plaintiff to prevent courts from second-guessi

 reasonable decision by the employer. Id. Menefee offers no facts demonstrating
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 27 of 28



       Finally, Menefee alleges that she “became aware during litigation” that A

 transferred a Caucasian employee to driver payroll in January 2018. Doc. 31-2,

 ¶ 29. Assuming that this is true, the Caucasian employee replaced Jackie Nails

 Doc. 31-3, p. 1, ¶ 2), not Menefee.

 IV.   Action invited Plaintiff to return to work, and Plaintiff declined.

       On November 21, 2017, Menefee was given written notice that she c

 return if she reapplied within 30 days. Doc. 25-12, p. 2. She was eligible

 reinstated with the same status, same position, same pay, same title, same te

 same benefits and 401(k) vesting — “it would be like she never left.” Doc. 2

 189:15-190:7. Steve Royce and Brandy Cupp testified that they would have t

 Menefee back if she had reapplied in thirty days. Doc. 25-20, 176:5; 189: 1

 Doc. 25-16, 73:5-7; 13-18. Cupp in particular wanted her to come back

 According to Menefee’s testimony under oath and documentation from her me

 treatment providers, her temporary restrictions ended before the end of the th

 day period. Doc. 25-16, 73:3-7; Doc. 25-20, 175:22-177:5. As such, she fail

 mitigate her damages by failing to return within thirty days. Doc. 25-1, 164:2-2

                                  CONCLUSION

       Based upon the foregoing, Action submits that summary judgment in its
Case 2:18-cv-01208-CLM Document 42 Filed 06/01/20 Page 28 of 28



                                          Respectfully submitted,

                                          s/ Lisa Karen Atkins
                                          Lisa Karen Atkins
                                          M. Tae Phillips
                                          Ogletree, Deakins, Nash,
                                           Smoak & Stewart, PC
                                          420 North 20th Street, Suite 1900
                                          Birmingham, AL 35203
                                          (205) 328-1900 Telephone
                                          lisa.atkins@ogletreedeakins.com
                                          tae.phillips@ogletreedeakins.com

                                          Attorneys for Defendant,
                                          Action Resources, LLC

                          CERTIFICATE OF SERVICE

        I hereby certify on this the 1st day of June, 2020, I electronically file
 foregoing pleading using the CM/ECF system which will automatically
 notification of such filing to the following:

       Leslie A. Palmer
       Palmer Law, LLC
       104 23rd Street South, Suite 100
       Birmingham, Alabama 35233


                                          s/ Lisa Karen Atkins
                                          Of Counsel

                                                                              430
